     Entered on Docket October 22, 2019
                                                      Below is the Order of the Court.



 1
                                                      _____________________
 2                                                    Brian D. Lynch
                                                      U.S. Bankruptcy Judge
                                                      (Dated as of Entered on Docket date above)
 3
 4
 5
 6
_____________________________________________________________________________
  7
 8
 9
10                              UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF WASHINGTON
11
12     In re                                           No. 15-41230
13     SANDRA ESTEP,                                   ORDER ON MOTION TO APPROVE
14                                                     PAYMENT TO DEBTOR
                                     Debtor.
15
16             THIS MATTER having come on before the Honorable Brian D. Lynch of the above
17
      entitled Court upon the Trustee’s Motion to Approve Payment to Debtor, the Court being advised
18
      in the premises therefore, now therefore
19
      //
20
21 //
22 //
23
24
25
26
27
                                                                                 KATHRYN A. ELLIS PLLC
28                                                                                        5506 6th Ave S
                                                                                             Suite 207
                                                                                        Seattle, WA 98108
       ORDER ON MOTION TO APPROVE PAYMENT TO DEBTOR - 1                                  (206) 682-5002


Case 15-41230-BDL         Doc 37     Filed 10/22/19    Ent. 10/22/19 11:06:21           Pg. 1 of 2
 1             IT IS HEREBY ORDERED that the Trustee shall be and is hereby authorized to pay
 2
     Sandra Estep the sum of $1,174.00 in full and complete satisfaction of her claim of exemption in
 3
     her inheritance from the probate estate of Kathryn F. Estep pursuant to 11 U.S.C. § 522 (d)(5).
 4
                                                               ///End of Order///
 5 Presented by:
 6
 7   /s/ Kathryn A. Ellis
     Kathryn A. Ellis, Trustee
 8   C:\Shared\OneDrive - Kathryn A Ellis\Shared\KAE\Dox\TRUSTEE\Estep\payexempt_ord.wpd


 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                                                                KATHRYN A. ELLIS PLLC
28                                                                                                      5506 6th Ave S
                                                                                                           Suite 207
                                                                                                      Seattle, WA 98108
      ORDER ON MOTION TO APPROVE PAYMENT TO DEBTOR - 2                                                 (206) 682-5002


Case 15-41230-BDL                  Doc 37         Filed 10/22/19             Ent. 10/22/19 11:06:21   Pg. 2 of 2
